Title: To George Washington from J. W. Böeleker, 3 January 1794
From: Böeleker, J. W.
To: Washington, George


          
            Altona Jany 3d 1794.
          
          Once more I make bold to impl⟨o⟩re Your Excellency’s Concern for graciously seconding
            the Petition of the Widow, Mrs Hinrichsen of this place concerning an Estate of her
            brother’s, the late Lieutenant Wrisberg, who departed this Life in the Year 1774 at
            Morrishoop, in the State of New Jersey, which Estate she claims lawfully.
          
          It would afford much Satisfaction, if Your Excellency might please to condescend to
            have Information given to us by one of Your Secretaries, whether certain Documents
            relative to the Succession aforementioned, which were transmitted one year and a half
            ago purporting the Legitimation of the Claimant have been duly received and whether any
            Prospect to recover that Estate appear at all or not.
          We shall be satisfied with the Interests leaving the Capital to the Disposition of the
            constituted Administrators of the State.
          A short Answer might dissipate so painful an Uncertainty, so on our part, persuaded of
            Your Excellency’s gracious Disposition, we cannot but expect, the favour will be granted
            we must humbly pray for. The Supplicant being a Widow of indigent Circumstances, Your
            Excellency will largely contribute towards Charity by Supporting that cause. I beg Leave to remain with the highest Respect and Veneration Your
            Excellency’s most humble & devoted srvt
          
            J.W. BöelekerGrand Bailiff to His Majy the King of Denmark.
          
        